Exhibit October 19, 2009 Office of the Chief Accountant Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included under Item 4.01 in the Form 8-K dated October 19, 2009 Magnum Hunter Resources Corporation (the "Company") to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate toour Firm.We have not basis to agree or disagree with the statements not related to our firm. /s/ Malone & Bailey, PC Malone & Bailey, PC Houston, Texas
